t c summary opinion united_states tax_court dean strom karnaze petitioner v commissioner of internal revenue respondent docket no 19235-05s filed date dean strom karnaze pro_se jonathan a neumann for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6320 sec_6330 and sec_7463 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and petitioner does not dispute the amount of the underlying taxes and interest owed for the years in issue what petitioner does dispute is his liability for the additions to tax under sec_6651 for failure to timely file returns sec_6651 for failure to timely pay the unpaid tax reported on the returns and sec_6654 for failure to pay estimated_taxes background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in stockton california petitioner filed federal tax returns for each year in issue reporting taxes due as follows year date due date filed tax due dollar_figure big_number big_number big_number at the time petitioner filed each return he either did not pay or made only small payments toward the amounts shown as taxes on the returns respondent assessed the amounts reported on petitioner’s returns plus statutory additions to tax as follows year additions to tax sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure on date respondent filed a notice_of_federal_tax_lien against petitioner for income taxes for and on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the years in issue on date petitioner filed a timely form request for a collection_due_process_hearing for the years in issue the hearing was conducted via telephone and written correspondence with settlement officer martin splinter on date the appeals_office issued to petitioner a notice_of_determination sustaining respondent’s filing of the federal_tax_lien to collect petitioner’s unpaid taxes for the years in issue discussion sec_6320 entitles a taxpayer to notice of the taxpayer’s right to request a hearing after a notice of lien is filed by the 1after the tax and additions to tax were assessed for each year petitioner subsequently made payments on his tax_liabilities tax interest additions to tax combined for each of the years in issue therefore the amount of the outstanding balance attributable to the additions to tax has yet to be determined commissioner in furtherance of the collection from the taxpayer of unpaid federal taxes if one is requested the administrative hearing is before the appeals_office of the internal_revenue_service sec_6330 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in making a determination the appeals officer is required to take into consideration issues properly raised the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action is no more intrusive than necessary sec_6330 within days after the appeals_office issues a notice_of_determination the taxpayer may appeal the determination to the tax_court if the court has jurisdiction over the underlying tax_liability sec_6330 the court has jurisdiction in this case for purposes of these provisions underlying tax_liability includes additions to tax 115_tc_329 lites v commissioner tcmemo_2005_206 petitioner seeks abatement of the sec_6651 additions to tax for late filing of the sec_6651 additions to tax for failure to timely pay the amounts shown as taxes on the returns and of the sec_6654 additions to tax for failure to pay estimated_taxes because petitioner self- assessed his taxes for all years in issue no statutory_notice_of_deficiency was issued see sec_6201 petitioner’s challenge to the additions to tax at the hearing was proper see sec_6320 sec_6330 118_tc_22 the court reviews de novo respondent’s determination with respect to the additions to tax for the years in issue see goza v commissioner supra pincite additions to tax under sec_6651 sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra the burden_of_proof remains on the petitioner who must prove that his failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent has carried his burden of production by introducing into evidence certified copies of form_4340 certificate of assessments payments and other specified matters for and establishing that respondent did not timely receive federal_income_tax returns for those years see 115_tc_35 downey v commissioner tcmemo_2005_215 in the absence of evidence that petitioner timely filed his returns the court finds that the returns were not timely filed petitioner introduced no evidence or any legally sufficient reason for his failure_to_file timely returns therefore the court finds that petitioner is liable for additions to tax under sec_6651 for failure to timely file his returns for the years in issue additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of that tax unless the failure was due to reasonable_cause and not willful neglect see sec_301 c proced admin regs petitioner may demonstrate reasonable_cause for late payment by showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs the term undue_hardship means more than an inconvenience to the taxpayer and it must appear that substantial financial loss would result to the taxpayer from making payments by the due_date see sec_1_6161-1 income_tax regs at the time petitioner filed his returns he made small payments towards his tax_liabilities for and and he made no payment toward his tax_liability for the bulk of the amount shown as tax on the return for each of the years in issue remained unpaid as of the respective due dates petitioner contends that he did not remit full payments for the years in issue because of hardship due to his divorce and subsequent loss of employment petitioner has not shown that he would have suffered substantial financial loss if he had paid his taxes by the due_date moreover adverse economic conditions do not necessarily constitute reasonable_cause because almost every nonwillful failure to pay taxes is the result of financial difficulties see estate of hartsell v commissioner tcmemo_2004_211 612_fsupp_605 d mont affd on other grounds 798_f2d_1241 9th cir the court therefore finds that petitioner failed to demonstrate that his failure to timely pay the taxes shown on the returns for the years in issue was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs accordingly petitioner is liable for the additions to tax under sec_6651 for the years in issue additions to tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes in order for respondent to satisfy his burden of production under sec_7491 he must produce evidence necessary to enable the court to conclude that the taxpayer had an obligation to make an estimated_tax payment 127_tc_200 specifically respondent must produce evidence showing that the taxpayer had a required_annual_payment as defined by sec_6654 for the year in issue id the sec_6654 addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 under sec_6654 required_annual_payment means the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year respondent produced a form_4340 for establishing that petitioner filed a tax_return for reporting a tax_liability of dollar_figure this evidence is sufficient for the court to make the analysis required by sec_6654 respondent however failed to introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year ie and if he did the amount of tax shown on that return without that evidence the court cannot identify the amount equal to percent of the tax shown on petitioner’s return the court cannot conclude that petitioner had a required_annual_payment for because respondent failed to produce sufficient evidence as required by sec_7491 to allow the court to complete the comparison required by sec_6654 see wheeler v commissioner supra accordingly petitioner is not liable for an addition_to_tax under sec_6654 for respondent met his burden of production under sec_7491 for and the evidence produced was sufficient for the court to make the required comparison under sec_6654 and to make a determination that petitioner had a required_annual_payment for each of those years the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by sec_6654 91_tc_874 75_tc_1 petitioner did not pay the estimated_taxes for and moreover petitioner failed to show that his failure to timely pay estimated_taxes qualifies for one of the exceptions under sec_6654 accordingly petitioner is liable for additions to tax under sec_6654 for and reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
